DETAILED ACTION
This detailed action is in response to the request for continued examination filed on September 8, 2022, incorporating the amendments and arguments filed on July 22, 2022, and any subsequent filings.
Claims 5 and 7-9 stand rejected. Claims 5 and 9 have been canceled. Claims 7 and 8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 8, 2022 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
35 USC § 112(a)
Claim 7 has been amended yet the rejection remains as to the scope of enablement as detailed below.
Claim 9 has been canceled and the rejection withdrawn.

5 USC § 112(b)
Claims 5 and 9 have been canceled and the rejections withdrawn.
Claim Rejections - 35 USC § 103
Claims 7 and 8
Applicants' arguments filed July 22, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the combination of Greenlee and Kawakatsu does not disclose a contaminant having a phenolic hydroxy group with a molecular weight between 1000 and 10000 (Remarks, Page 4/ Paragraph 4 ("Pg/Pr") – Pg5/Pr3), Greenlee discloses the same claimed water treatment chemical and "if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present" (MPEP 2112.01(II)). Thus, the same chemical disclosed by the combination of Greenlee and Kawakatsu will have the same claimed properties for preventing membrane contamination caused by an organic compound having a phenolic hydroxy group with a  molecular weight between 1000 and 10000.
Applicants argue that Greenlee does not disclose the claimed concentration range of 0.01 to 20 mg/L because the concentration of 4, 20, and 85 mg/L disclosed by Greenlee applies to DQ2006 and DQ2054 not DQ2066 and that the concentration is critical (Remarks, Pg6/Pr1-3). First, Greenlee discloses similar properties for DQ2006 and DQ2066 in Figure 6 and notes that mechanisms for each appear to be the same (Pg57/C1/Pr1). Second, Greenlee notes that results for DQ2006 and DQ2066 "were nearly identical in all aspects" (Pg56/C2/Pr2). Third, Applicants have not shown the range is critical by which is done "generally by showing that the claimed range achieves unexpected results relative to the prior art range," MPEP 2144.05(III)(A) (cite omitted). Further, "[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range," MPEP 716.02(d)(II) (cite omitted). Thus, the disclosed concentration range in Greenlee renders the claimed range obvious.
Response to Amendment
Claim Objections
Claim 7 is objected to because of the following informalities: the use of "is" instead of "are" in line 9 renders the claim grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polyphenol (Spec., Pr4,5,50,51), does not reasonably provide enablement for every other organic compound having a phenolic hydroxy group with a molecular weight between 1,000 and 10,000 as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claims encompass all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 10,000.  As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 10,000 yet the specification only discloses polyphenol (Pr4,5,50,51).  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples for all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 10,000 has been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to use the claimed invention for all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 10,000.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites reacting a phosphate group of EDTMP or DTPMP yet each compound contains multiple phosphate groups (see PubChem datasheets, sections 1.1) rendering the claim indefinite as to which phosphate group.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee, et al., "Effect of antiscalant degradation on salt precipitation and solid/liquid separation of RO concentrate," J. of Membrane Sci., 366:48-61 (2011) (hereinafter "Greenlee") in view of Kawakatsu, Japanese Publication No. 2015-142903 (hereinafter "Kawakatsu).  A machine translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a method.
Regarding Claims 7 and 8, Greenlee discloses a membrane treatment method comprising adding, to water to be treated, a water treatment chemical for preventing membrane contamination (Pg52/C2/Pr5-Pg53/C2/Pr3), caused by an organic compound  (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water)), the water treatment chemical containing organic ethylenediaminetetramethylenephosphonic acid and/or diethylenetriamine pentamethylene phosphonic acid (Fig. 2 (note composition of DQ2066), Pg53/C2/Pr2), and subjecting the water to be treated to membrane separation treatment (Pg59/C1/Pr2, Pg59/C2/Pr3); wherein the water treatment chemical is used for a reverse osmosis membrane (Abstract), and a concentration of non-purgeable organic carbon in concentrated water obtained by a reverse osmosis membrane treatment is 0.01 to 100 mg/L (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water); see also 112(b) analysis above); and wherein the water treatment chemical for a membrane is added to the water to be treated in such a manner that the concentration of the organic amine becomes 0.01 to 20 mg/L (Pg53/C1/Pr2 (note overlapping range obvious, MPEP 2144.05); see also discussion supra).
Greenlee does not disclose an organic compound having a phenolic hydroxy group with a molecular weight between 1000 and 100000, or wherein phosphate groups of the organic ethylenediaminetetramethylenephosphonic acid and/or diethylenetriamine pentamethylene phosphonic acid is reacted with the phenolic hydroxy group of the organic compound having the phenolic hydroxy group in the water to be treated through a hydrogen bond to disperse the organic compound having the phenolic hydroxy group, thereby preventing adhesion of the organic compound to a membrane surface.
Kawakatsu also relates to a water treatment chemical comprising an organic amine having two or more nitrogen atoms and four or more phosphate groups (Pr88) for use in a method of reverse osmosis membrane treatment and discloses an organic compound having a phenolic hydroxy group with a molecular weight between 1000 and 100000 (Pr56).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to understand that the same claimed water treatment chemical disclosed by Greenlee would have the same claimed properties for preventing membrane contamination caused by an organic compound having a phenolic hydroxy group in the same manner as claimed through a hydrogen bond because "if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present" (MPEP 2112.01(II)). It would have also been obvious to combine the water treatment chemical for organic compounds disclosed by Greenlee with the specific organic compound disclosed by Kawakatsu because, according to Kawakatsu, the water treatment chemical is particularly effective in preventing a decrease in flux (Pr56), preventing the organics from adhering to the membrane (Pr86), and performing a stable operation (Pr86).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779